 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     HOLLY A. VANCE
 4   Assistant United States Attorney
     United States Attorney’s Office
 5   100 West Liberty Street, Suite 600
     Reno, NV 89501
 6   (775) 784-5438
     Holly.A.Vance@usdoj.gov
 7
     Attorneys for United States of America
 8

 9
                                       UNITED STATES DISTRICT COURT
10
                                               DISTRICT OF NEVADA
11
     MARY KIM PICCININI 1, and                                    Case No. 3:17-cv-00584-HDM-WGC
12   GEORGE ELDRIDGE & SON, INC.,

13                               Plaintiffs,                      STIPULATION FOR EXTENSION OF
                                                                  TIME TO RESPOND TO MOTION TO
14              v.                                                STRIKE (ECF NO. 55)

15   UNITED STATES OF AMERICA,                                    (SECOND REQUEST)

16                               Defendant.

17

18              Defendant United States of America and Plaintiff George Eldridge & Son, Inc., hereby

19   stipulate and agree that Defendant may have a 14-day extension to file its response to Plaintiffs’

20   Motion to Strike Documents Produced with Defendant’s Amended Third Supplemental

21   Disclosure Statement. (ECF No. 55). Defendant’s response is currently due on January 10, 2020.

22   An extension is warranted because the parties are attempting to settle the case. An extension

23
     1
24       The Court dismissed Plaintiff Mary Kim Piccinini’s claims with prejudice on December 31, 2019 (See ECF No.
         62).

                                                              1
 1   would allow defense counsel to focus on the settlement negotiations with Plaintiff’s counsel and

 2   to meaningfully discuss and assess those negotiations, and possible settlement options, with

 3   representatives from the Department of Justice. A 14-day extension would give Defendant up to

 4   and including January 24, 2020, in which to respond to the motion to strike.

 5          This is Defendant’s second request for an extension of time. The extension would not

 6   prejudice either party since trial is not scheduled until June 2020.

 7          Dated: January 7, 2020.

 8          NICHOLAS A. TRUTANICH
            United States Attorney                         ROSE LAW OFFICE
 9
            s/ Holly A. Vance                              s/ Sean P. Rose
10          HOLLY A. VANCE                                 SEAN P. ROSE
            Assistant United States Attorney               Counsel for Plaintiff George Eldridge
11          Counsel for Defendant                          & Son, Inc.

12          DURNEY & BRENNAN LTD.

13          s/ Thomas R. Brennan
            THOMAS R. BRENNAN
14          Counsel for Plaintiff George Eldridge
            & Son, Inc.
15

16

17          IT IS SO ORDERED.

18

19          DATED: January 8, 2020.                        __________________________________
                                                           HON. WILLIAM G. COBB
20                                                         United States Magistrate Judge

21

22

23

24


                                                       2
